Case 1:21-cv-21853-JEM Document 1 Entered on FLSD Docket 05/18/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                         CASE No.

 UNITED STATES OF AMERICA,

         Plaintiff,

         vs.

 CIELO ZAPATA; UNKNOWN TENANT
 #1; and UNKNOWN TENANT #2,

         Defendants.
                                                /

                                 COMPLAINT TO FORECLOSE

         The United States of America, by and through undersigned counsel, for its complaint

 herein, alleges as follows:

         1.      This is an action brought by the United States to foreclose a criminal restitution

 judgment lien entered in favor of the United States against Defendant, Cielo Zapata.

         2.      This action is brought pursuant to 28 U.S.C. §§ 2001-2003; 18 U.S.C. §§ 3613 and

 3664.

         3.      This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1345. Venue is

 proper in this Court under 28 U.S.C. § 1391.

         4.      The real property upon which the United States seeks to foreclose its lien consists

 of a parcel situated in Miami-Dade County, Florida within the jurisdiction of this Court, and

 described as follows:

                 Lot 97, Block 2, BARBELLA SUBDIVISION FIRST ADDITION,
                 according to the Plat thereof, as recorded in Plat Book 91 at Page 34
                 of the Public Records of Miami-Dade County, Florida.
Case 1:21-cv-21853-JEM Document 1 Entered on FLSD Docket 05/18/2021 Page 2 of 3




        5.      Defendant Cielo Zapata is a resident of Miami-Dade County, Florida.

        6.      Unknown Tenant #1 and Unknown Tenant #2 are residents of Miami-Dade County,

 Florida.

                        Foreclosure of Criminal Restitution Judgment Lien

        7.      On February 18, 2015, Cielo Zapata pleaded guilty in case no. 14-20588-CR-

 SCOLA (S.D. Fla.) to conspiracy to commit healthcare fraud in violation of 18 U.S.C. § 1349.

 Defendant Cielo Zapata was sentenced to imprisonment for a term of nine (9) months and three

 years of supervised release. On May 5, 2015, an Amended Judgment was entered ordering the

 defendant to pay restitution in the amount of $200,000, plus statutory interest, pursuant to 18

 U.S.C. § 3612. See Composite Exhibit “A”.

        8.      The United States seeks to recover the unpaid criminal restitution judgment against

 Cielo Zapata by foreclosure of the federal criminal restitution judgment lien encumbering her

 interest in the subject property.

        9.      On June 4, 2015, the United States recorded a Notice of Lien for Fine and/or

 Restitution Imposed Pursuant to the Anti-Terrorism and Effective Death Penalty Act of 1996

 (Notice of Lien) in Official Records Book 29641, Page 4855, of the Public Records of Miami-

 Dade County, Florida. See Exhibit “B” (“Federal Restitution Lien”).

        10.     At the time of the entry of the criminal restitution judgment and the recording of

 the criminal restitution judgment lien, the subject property was owned jointly by Cielo Zapata and

 Maria Fernanda Isaza. A Warranty Deed was recorded on September 20, 2004 in favor of “Cielo

 Zapata, a married woman and Maria Fernanda Isaza, a single woman”, and is attached as Exhibit

 “C”. Ms. Isaza conveyed her interest to the defendant via Quit Claim Deed on October 5, 2015.

 Title is currently held by “CIELO ZAPATA, a Married Woman”.
Case 1:21-cv-21853-JEM Document 1 Entered on FLSD Docket 05/18/2021 Page 3 of 3




        11.     To date, Defendant Cielo Zapata has paid $46,495.00 towards her outstanding

 criminal restitution judgment.

        12.     The federal criminal restitution judgment and federal criminal restitution judgment

 lien attach to and encumber Cielo Zapata’s interest in the subject property and can be foreclosed.

        WHEREFORE, Plaintiff, the United States of America, prays for the following relief:

        A.      That this Court determine the priority of all claims to and liens upon the subject

 property;

        B.      That this Court adjudge and decree that the restitution judgment lien of the United

 States be foreclosed against the subject property, that the property be sold free and clear of the

 liens and claims of all parties having an inferior interest in the property, and that the net proceeds

 of the sale be distributed in accordance with the priority determined by the Court; and

        C.      That the United States be granted its costs incurred in this action, and that the Court

 grant such other and further relief as justice requires.

                                                Respectfully submitted,

                                                JUAN ANTONIO GONZALEZ
                                                ACTING UNITED STATES ATTORNEY

                                        By:     /s/ Lauren Bluestein
                                                Lauren Bluestein
                                                Assistant U.S. Attorney
                                                Fla. Bar No. 95889
                                                99 N. E. 4th Street, Suite 300
                                                Miami, Florida 33132-2111
                                                Tel No. (305) 961-9323
                                                Fax No. (305) 530-7139
                                                E-mail: lauren.bluestein@usdoj.gov
